Citation Nr: 1426396	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1962 to August 1966.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Oakland, California, Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are related to noise exposure during service, symptoms of which he asserts began in service and have persisted to the present time.  A remand is required in this case to obtain an adequate nexus opinion that includes an adequate rationale for bilateral hearing loss and tinnitus.  

Service personnel records show that the Veteran's military occupational specialty (MOS) was jet aircraft servicer, which has been identified as an occupation involving a high probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board recognizes that the Veteran was exposed to some acoustic trauma during service.

The evidence also shows that the Veteran has a current hearing loss "disability" that meets the criteria at 38 C.F.R. § 3.385.  Audiometric testing conducted at the November 2009 VA audiological examination reflects that the Veteran's hearing loss met the criteria for hearing loss "disability" for VA compensation purposes.  
38 C.F.R. § 3.385.  Additionally, the November 2009 VA examiner diagnosed bilateral sensorineural hearing loss and recognized subjective tinnitus.

The Veteran contends that his bilateral hearing loss and tinnitus are related to noise exposure during service.  On his claim for service connection form, the Veteran reported a January 1966 onset of hearing loss and tinnitus symptomatology.  Service treatment records show audiometric test results reflecting a slight shift (worsening) in hearing thresholds in both ears during service, though hearing was still within normal limits at service separation in 1966.  See Hensley  v. Brown, 
5 Vet. App. 155, 157 (1993) (where the Court cited to medical authority for the holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss). 

In the November 2009 VA audiological examination report, the VA audiologist opined that it is less likely than not that the currently diagnosed bilateral hearing loss and claimed tinnitus began with noise exposure in the military because both enlistment and exit audio examinations were within normal limits.  See Hensley, 
5 Vet. App. at 159 (VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service).  The  November 2009 VA nexus opinion is inadequate because the VA audiologist provided merely a conclusory nexus opinion and did not explain the reasoning for the negative nexus opinion.  An adequate examination and medical opinion provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  When VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the issues of service connection for bilateral hearing loss and tinnitus are REMANDED for the following action:

1.  Request that the medical examiner who conducted the November 2009 VA audiological exam review the claims file and provide an addendum medical opinion (another examination of the Veteran is not required).  If the November 2009 examiner is not available, obtain the requested information from another competent audiological examiner.  The relevant documents in the claims file should be made available to and reviewed by the examiner.

The reviewing VA examiner should specifically discuss the Veteran's in-service acoustic trauma and account for the shift in audiometric thresholds during service.  The reviewing VA examiner should also discuss the Veteran's reported absence of post-service vocational and recreational noise exposure.  

In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss and tinnitus, the examiner should express the following opinions:

A) Is it as likely as not (i.e., to at least a 50-50 degree of probability) that the bilateral hearing loss is causally or etiologically related to the noise exposure during service?

B) Is it as likely as not (i.e., to at least a 50-50 degree of probability) that the tinnitus is causally or etiologically related to the noise exposure during service? 

The examiner should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After completion of the above, the claims for service connection for bilateral hearing loss and tinnitus should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



